Citation Nr: 0103409	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an effective date, earlier than September 
3, 1997, for a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Montgomery Regional Office (RO).  By December 1995 
rating decision, the RO denied a permanent and total 
disability rating for nonservice-connected pension purposes.  
The veteran duly appealed the RO determination and in March 
1997, he and his spouse testified at a hearing at the RO.  
Thereafter, in April 1998, the RO granted nonservice-
connected pension benefits, effective September 3, 1997.  The 
Board finds that the award of nonservice-connected pension 
benefits constitutes a full award of the benefit sought on 
appeal with respect to that issue.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, as the veteran 
subsequently perfected an appeal with the effective date of 
that award, the issue of entitlement to an effective date, 
earlier than September 3, 1997, for a permanent and total 
disability rating for nonservice-connected pension purposes 
is currently before the Board. 

By September 1998 rating decision, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
appealed the RO determination and in July 2000, he testified 
at a Board hearing at the RO.

It is noted that the claim of service connection for an 
acquired psychiatric disorder has been previously denied by 
the RO on numerous occasions, most recently in a March 1991 
rating decision.  That decision is final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. 7104(b).  
However, if new and material evidence is presented or secured 
with respect to a previously disallowed claim, it may be 
reopened.  See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a) (2000).  
In this case, in the September 1998 rating decision on 
appeal, the RO did not address the issue of whether new and 
material evidence had been submitted to reopen the claim, but 
addressed the issue only on the merits.  The Board is 
obligated by statute, 38 U.S.C.A. §§ 5108, 7104(b), to 
address whether new and material evidence has been submitted 
prior to addressing the merits of this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue 
has been framed as set forth on the cover page of this 
decision.  It is apparent that the veteran is not be 
prejudiced by the Board's consideration of the new and 
material issue in the first instance, given the favorable 
decision below to reopen the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  By March 1991 rating decision, the RO denied service 
connection for an acquired psychiatric disorder; no appeal 
was filed within one year following notice thereof to the 
veteran in March 1991.

2.  Evidence received since the last final March 1991 rating 
decision includes numerous clinical records not previously 
considered which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision which denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that at his 
December 1972 military enlistment medical examination, no 
pertinent complaints or abnormalities were recorded.  In-
service medical records show that in October 1974, he sought 
treatment after he was hit on the head with an oil can.  
Physical and neurological examinations were normal.  The 
assessment was mild head trauma, no treatment necessary.  

In May 1975, the veteran tested positive in a random drug 
test.  From May to November 1975, he participated in an 
alcohol and drug abuse counseling.  Treatment records 
pertaining to this program show that he admitted to past use 
of sedatives, hashish, marijuana, and alcohol; he exhibited 
no adjustment difficulties.  In May, October, and November 
1975, he complained of stomach and epigastric pain.  The 
remaining service medical records are negative for pertinent 
complaints or abnormality.  

In July 1983, the veteran submitted a claim of service 
connection for "nervousness," which he indicated began in 
service in 1974.  In support of his claim, the RO requested 
records from a private physician identified by the veteran as 
having provided treatment for his nervousness since 1979.  By 
August 1983 letter, the private physician responded that he 
was unable to locate any records pertaining to the veteran.  

By August 1983 rating decision, the RO denied service 
connection for a chronic psychophysiologic gastrointestinal 
disorder, finding that the evidence of record did not 
establish that a chronic disability had been present in 
service or currently.  The veteran was notified of this 
decision by August 1983 letter, but he did not appeal within 
the applicable time period.  Thus, the decision is final.  38 
U.S.C. § 4005(c); 38 C.F.R. § 19.192 (1983).

In May 1987, the veteran again requested service connection 
for "nerves;" he indicated that his nervous disability had 
begun in service in 1974 and 1975.  By July 1987 letter, the 
RO advised the veteran that his claim had been previously 
denied and that he must submit new and material evidence to 
reopen his claim.  He did not respond.

In July 1989, the veteran requested reopening of his claim of 
service connection for a "nerve condition," which he 
indicated had been present since his discharge from the 
military.  He further indicated that he had been receiving 
psychiatric treatment for the past two years at the Tuskegee 
VA Medical Center (MC).  

Thereafter, the RO obtained treatment records from the 
Tuskegee VAMC showing that in February 1988, the veteran had 
been screened for treatment in the Mental Health Clinic 
there.  At that time, he reported that he was depressed, 
anxious, unable to sleep and was experiencing stomach 
problems.  The assessments were depression and anxiety.  In 
March 1988, he reported pain in his rectum which he 
attributed to his nerves.  The assessment was psychogenic 
pain.  In May 1988, the veteran's condition was noted to be 
"fairly stable" and he had no complaints.  Subsequent 
treatment records dated to May 1989, show that the veteran 
continued to receive medication for depression and anxiety.  

By October 1989 rating decision, the RO denied the veteran's 
application to reopen his claim of service connection for a 
nervous disorder, finding that the additional evidence he had 
submitted was not new and material.  The veteran was notified 
of this decision, as well as his procedural and appellate 
rights, by November 1989 letter, but he did not appeal within 
the applicable time period.  Thus, the decision is final.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1989).

In January 1991, the veteran again requested reopening of his 
claim of service connection for his "nerve condition," 
which he indicated had been present since his military 
service.  He indicated that he was currently hospitalized at 
the Tuskegee VAMC for treatment of his nervous condition.  

Thereafter, the RO obtained treatment records from the 
Tuskegee VAMC dated from September 1989 to January 1991.  
These records show that the veteran continued to receive 
treatment for complaints of anxiety and depression.  In 
January 1991, he was hospitalized for an acute exacerbation 
of schizoaffective disorder.  

By March 1991 rating decision, the RO denied the veteran's 
application to reopen his claim of service connection for a 
nervous disorder, finding that the additional evidence 
submitted was not new and material.  The veteran was notified 
of this decision, as well as his procedural and appellate 
rights, by March 1991 letter, but he did not appeal within 
the applicable time period.  Thus, the decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1991).

In an April 1991 letter to the veteran, his representative 
indicated that he had reviewed the record and had determined 
that a claim of service connection for a nervous condition 
may be "futile."  Thus, he suggested to the veteran that he 
file a claim of entitlement to nonservice-connected pension 
benefits.  

In June 1991, the RO received the veteran's application for 
nonservice-connected pension benefits.  On his application, 
he indicated that his family's annual income was more than 
$17,000.  In August 1991, the RO notified the veteran that 
his claim had been denied as his family's income exceeded the 
income for pension beneficiaries.

In March 1993, the veteran again submitted an application for 
nonservice-connected pension benefits, stating that he was 
totally disabled due to several disabilities, including a 
nervous disability, a skin rash, and a stomach disorder; he 
stated that he had no income from any source.  

In support of his claim, the RO requested records from 
private physicians identified by the veteran as having 
provided treatment for his nervousness, rash and stomach 
disabilities since 1979.  By March 1993 letter, one private 
physician responded that he was unable to locate any records 
pertaining to the veteran.  The other physician provided a 
copy of an April 1984 treatment record showing that the 
veteran had been admitted to the emergency psychiatric ward 
for complaints of progressive depression with agitation, 
dysphoria, sleep disturbance, tremulousness, and feelings of 
an impending loss of control.  Initially, his complaints were 
attributed to difficulties with his family.  On direct 
questioning, however, the veteran admitted to having drunk 
rather heavily and having some drug-related legal 
difficulties.  The impressions were habitual excessive 
drinking and depression of undetermined type.  

In September 1993, the veteran underwent VA psychiatric 
examination at which he reported feelings of nervousness and 
an inability to cope with stress and pressure.  The diagnoses 
were generalized anxiety and schizoid personality.  

In October 1994, the veteran was hospitalized with complaints 
of nervousness, depression, and suicidal and homicidal 
ideation.  He stated that he had been seen by a psychiatrist 
in service because he "couldn't get along with my 
commander," and because he "wasn't treated right."  The 
diagnoses on discharge in January 1995 included major 
affective disorder and episodic alcohol abuse.  Additional 
outpatient treatment records show that in March and April 
1995, the veteran received continued treatment for major 
affective disorder.  

In September 1995, the veteran underwent VA psychiatric 
examination at which he claimed that he had developed 
emotional problems in service and thereafter "started to 
drink in order to cope with stress."  He stated that he had 
worked for VA for seventeen years after his separation from 
service, but "got disabled" in 1991 and had not worked 
since that time.  The diagnosis was schizoaffective disorder.  

Thereafter, the RO received additional private treatment 
records dated from March 1984 to October 1994.  In pertinent 
part, these records show that the veteran was seen in March 
1984 for habitual drinking and depression of undetermined 
type.  In July 1994, he was evaluated for a vocational 
program.  At that time, it was noted that he had been 
diagnosed with schizoaffective disorder and had been 
terminated from his previous two jobs because he was unable 
to get along with his bosses.  In September 1994, his 
participation in the program was suspended for medical 
reasons, namely, required treatment for hemorrhoids.  Also 
obtained were VA outpatient treatment records from July to 
August 1995 showing that the veteran received individual 
psychotherapy, as well as anger and stress management 
training.

In July 1996, the veteran submitted numerous VA treatment 
records in support of his pending claim for nonservice-
connected pension benefits.  Many of these records, which are 
dated from December 1993 to June 1996, were already of 
record.  The additional records he submitted show that he 
continued to receive counseling at the Tuskegee VAMC.  The 
diagnoses included history of alcohol abuse.

In March 1997, the veteran and his spouse testified at a 
hearing at the RO.  The veteran indicated that he had been 
receiving regular psychiatric treatment and that he had been 
on medications for the past six or seven years.  His spouse 
testified that she had lived with the veteran for the past 10 
years and that she had observed that he was very depressed 
and nervous. 

Thereafter, the RO obtained VA outpatient treatment records 
from the Tuskegee VAMC dated from March 1995 to September 
1997.  These records show that the veteran received continued 
counseling and medication for his psychiatric symptoms.  The 
pertinent diagnoses rendered during this period included 
schizoaffective disorder.

In April 1998, the veteran submitted a claim of service 
connection for post-traumatic stress disorder (PTSD).  In 
support of his claim, he submitted a September 1983 VA 
outpatient treatment record showing that he had been seen for 
complaints of a nervous stomach.  He was hospitalized for 
observation to rule out appendicitis.  During that admission, 
laboratory testing was negative; X-ray examination showed 
fecal impaction.  The diagnosis on discharge was abdominal 
pain, possibly due to constipation.  No psychiatric diagnosis 
was rendered.

In a May 1998 letter, the veteran outlined his claimed in-
service stressors.  In particular, he claimed that he had 
witnessed a comrade jump to his death while he was stationed 
in Germany.  He could not remember the soldier's name or the 
date of the incident.  He also stated that he was made to 
stand guard for 24 hours and was on call for Vietnam service.  
By August 1998 rating decision, the RO denied service 
connection for PTSD, finding that the record contained no 
then-current diagnosis of PTSD.  Although he was notified of 
the decision in August 1998, he did not appeal within the 
applicable one-year time period.  

In September 1998, the veteran submitted an application to 
reopen his claim of service connection for depression.  He 
claimed that he had been treated for depression in service 
and had continued to experience depression since that time.  

In support of his claim, he submitted clinical records from 
the Tuskegee VAMC showing that in September 1997, he was 
hospitalized with complaints of hearing voices for the past 
three weeks telling him to kill himself and others.  He also 
reported depression with poor sleep, appetite, and libido.  
During his period of hospitalization, toxicology testing was 
positive for marijuana.  The veteran was reluctant to discuss 
his marijuana problem and seemed uninterested in drug 
treatment.  The diagnoses on discharge included paranoid 
schizophrenia and mood disorder, not otherwise specified.

In July 2000, the veteran testified at a hearing at the RO 
and submitted a July 2000 "Summary of Treatment and Review 
of Mental Status" from the Tuskegee VAMC.  This record shows 
that he reported that he was originally treated for "a 
psychotic break he experienced in the military (1970)."  He 
further indicated that he had been in mental health treatment 
since the 1980s.  The examiner noted that the veteran had 
been participating in the Day Treatment Program and had been 
receiving individual therapy for the past two years.  The 
diagnosis was generalized anxiety disorder.

At his July 2000 hearing, the veteran stated that he received 
counseling in service for an acquired psychiatric disorder.  
Specifically, he stated that he spoke to a psychiatrist about 
"what was going on with me due to the experience I had with 
someone giving me some LSD in a drink when I was off duty."  
He stated that he thereafter "got busted, Article 15."  
After service, he stated that he did not immediately receive 
psychiatric treatment.  In 1975, 1978, or 1979, however, he 
stated that he was treated by a private doctor.  In about 
1980, he stated that he started seeking "mental hygiene 
help" from VA as he was going through "a lot of excess 
changes."  It is noted that the record was held open for 30 
days so he could submit treatment records from 1975.  
However, those records were not forthcoming.

II.  Application to reopen claim of service connection for an 
acquired psychiatric disorder

As noted above, by March 1991 rating decision, the RO denied 
service connection for an acquired psychiatric disorder.  
Although the veteran was notified of the decision and his 
procedural and appellate rights in March 1991, he did not 
timely appeal the decision.  Thus, it is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim of service 
connection an acquired psychiatric disorder.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in March 1991.  As noted above, this 
evidence includes numerous VA and private treatment records, 
as well as written statements and testimony from the veteran 
and his spouse.  The additional medical evidence obtained by 
the RO includes a September 1983 VA hospitalization report 
showing that the veteran had been hospitalized for 
observation based on his complaints of his "nervous 
stomach;" the diagnosis was abdominal pain, possibly due to 
constipation.  This additional evidence also includes an 
April 1984 hospitalization report showing diagnoses of 
habitual excessive drinking and depression of undetermined 
type, and a January 1995 VA hospitalization summary showing 
diagnoses of major affective disorder and episodic alcohol 
abuse.  The Board also notes that the veteran has undergone 
two VA psychiatric examinations for compensation purposes 
since the last final rating decision in March 1991.  At the 
September 1995 VA psychiatric examination, he claimed he had 
developed emotional problems in service and thereafter 
"started to drink in order to cope with stress."  He stated 
that he had worked for VA for 17 years after his service 
separation, but "got disabled" in 1991 and had not worked 
since that time.  The diagnosis was schizoaffective disorder.  

Obviously, the evidence set forth above is new as it was not 
previously of record.  Moreover, the Board finds that, taken 
as a whole, all of the evidence submitted since the last 
final March 1991 rating decision is material in that it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  Hodge, 
155 F.3d at 1363.  Given the nature of his claim, the Board 
finds the additional evidence is new and material evidence 
sufficient to reopen the claim of service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.156(a).

Although the reopening requirements of 38 U.S.C.A. 5108 have 
been met, the Board finds that de novo review of the 
veteran's claim by the RO is required, prior to further 
appellate consideration.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as set forth below, additional 
evidentiary development is necessary with respect to this 
matter in order to ensure that the duty to assist has been 
fulfilled.  


ORDER

New and material evidence having been presented, the claim of 
service connection for an acquired psychiatric disorder is 
reopened.

REMAND

In this case, the veteran claims that service connection for 
an acquired psychiatric disorder is warranted on the theory 
that such disorder had its inception during his military 
service.  In that regard, the Board observes that although he 
received alcohol and drug abuse counseling in service, the 
service medical records are entirely negative for diagnoses 
of an acquired psychiatric disorder.  Likewise, the post-
service medical evidence is negative for findings of an 
acquired psychiatric disorder until April 1984, approximately 
nine years after service separation, when depression of 
undetermined type was diagnosed.

While numerous findings of a psychiatric disorder have been 
noted subsequent to service (including diagnoses of 
schizophrenia, generalized anxiety disorder, and major 
affective disorder), none of this post-service medical 
evidence contains any indication that any current acquired 
psychiatric disability is related to the veteran's service or 
any incident therein.  While the veteran himself has 
speculated and theorized that his acquired psychiatric 
disorder had its inception in service, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the record currently contains no medical 
evidence linking a current psychiatric disability to the 
veteran's military service.

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  
Given the nature of this case, a medical opinion is necessary 
to determine whether any current psychiatric disability is 
related to the veteran's military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (VA cannot substitute its 
own judgment or opinion for that of a medical expert). 

Additionally, as the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran also claims entitlement to an effective date, 
earlier than September 3, 1997, for a permanent and total 
disability rating for nonservice-connected pension purposes.  
Specifically, he claims that an effective date in 1994 is 
warranted as that is when he first filed his claim for that 
benefit.  

In this case, the record clearly reveals that the veteran 
filed numerous applications for nonservice-connected pension 
benefits, including in 1993, 1994, and 1995.  The RO has 
nonetheless determined that an effective date prior to 
September 3, 1997 is not warranted because his disabilities 
were not shown to be permanently and totally disabling prior 
to that time.  38 U.S.C.A. 5110; 38 C.F.R. 3.400 (2000) (the 
effective date of an award of a permanent and total rating 
for pension purposes will be the date of receipt of the claim 
or the date entitlement arose, whichever is later).  

However, the Board finds that additional development of the 
evidence is necessary prior to a final resolution of this 
issue.  In that regard, it is noted that in August 1993, the 
veteran was notified by SSA that he had been determined to be 
disabled for there purposes as of October 1992.  Records 
pertaining this award are not of record and are highly 
relevant to the claim at hand.  In particular, these records 
are relevant to the question of whether the veteran was 
permanently and totally disabled prior to September 3, 1997.  
Thus, they must be obtained and associated with the claims 
folder.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Muehl v. West, 13 Vet. App. 159 (1999) (SSA and VA are 
uniquely interested in evidence in order to adjudicate fairly 
a claim for disability; evidence of a disability possessed by 
one agency has import as to disability decisions by the 
other). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
secure a copy of the decision rendered in 
1993 awarding the veteran Social Security 
disability benefits, as well as copies of 
all supporting medical records utilized 
in making that decision.  The RO should 
also request copies of medical records 
utilized by SSA in determining the 
veteran's continued entitlement to SSA 
disability benefits.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining the nature and etiology of 
any current psychiatric disability found 
to be present.  The examiner should be 
requested to provide an opinion as to the 
etiology and likely date of onset of any 
such disability, to include stating 
whether it is at least as likely as not 
that such disability is causally related 
to the veteran's military service or any 
incident therein.  A complete rationale 
for all opinion expressed by the 
physician should be provided.

3.  The RO should then review the claims 
file to ensure that all of the development 
requested has been completed.  In 
particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

5.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims.  
Regarding the claim for an effective date 
earlier than September 3, 1997, for a 
permanent and total disability rating for 
nonservice-connected pension purposes, 
the RO should specifically identify the 
date of receipt of the veteran's claim 
for pension benefits and determine when 
he met the criteria for entitlement to 
that benefit, including consideration of 
the "objective" standard under 38 
C.F.R. §§ 4.15, 4.16 and 4.17 (2000), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (2000).  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, containing notice of all relevant 
actions taken on the claim for benefits, including a summary 
of the evidence and applicable law and regulations 
considered.  Then, an opportunity for response should be 
provided.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 



